UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4857


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLARENCE BURGESS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:05-cr-00142-1)


Submitted:    April 22, 2009                  Decided:   May 15, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Karen B. Schommer, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clarence         Burgess       pled         guilty     to      one          count   of

conspiracy       to    possess,       manufacture,             pass,     and    utter        false

instruments, in violation of 18 U.S.C.A. § 371 (West 2004), and

was   sentenced       in    November      2005       to    ten    months’           imprisonment

followed by three years of supervised release.                              In August 2008,

the   district        court    revoked      Burgess’           supervised         release        and

sentenced him to twenty-four months’ imprisonment.                                      On appeal,

Burgess contends that his twenty-four month prison sentence is

plainly unreasonable because it does not further the purposes of

supervised release.           Finding no error, we affirm.

             A   sentence         imposed      after       revocation          of       supervised

release     will      be   affirmed       if       it     is    within      the         applicable

statutory      maximum      and    is    not       plainly       unreasonable.              United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                      In

determining whether a sentence is “plainly unreasonable,” this

court first assesses whether the sentence is procedurally and

substantively         reasonable.         Id.       at    438.         In   evaluating           the

reasonableness of a revocation sentence, this court views issues

of fact and the district court's exercise of discretion with

deference.       Id. at 439.            A district court has broad discretion

to    revoke     its       previous       sentence         and     impose           a     term    of

imprisonment up to the statutory maximum.                              Id.          Moreover, a

district    court's        statement      of       reasons       for    going           beyond   the

                                               2
Guidelines’ non-binding policy statement “in imposing a sentence

after revoking a defendant's supervised release need not be as

specific      as    has     been    required      when        courts       departed     from

guidelines         that     were,    before     Booker,          considered        to     be

mandatory.”         Id. at 439 (quoting United States v. Lewis, 424

F.3d 239, 245 (2d Cir. 2005)).

              A sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter Seven policy

statements     and    the    pertinent     factors       in    18    U.S.C.    §   3553(a)

(2006).        See        Crudup,   461    F.3d     at        440.     A    sentence      is

substantively reasonable if the district court stated a proper

basis   for    concluding       that   the     defendant        should       receive     the

sentence imposed, up to the statutory maximum.                         See id.     Only if

a sentence is found procedurally or substantively unreasonable

will this court “then decide whether the sentence is plainly

unreasonable.”        Id. at 439.

              In this case, it is undisputed that Burgess’ twenty-

four month prison sentence falls within the applicable statutory

maximum sentence of two years’ imprisonment.                           See 18 U.S.C.A.

§§ 371, 3583(e)(3), 3559(a) (West 2006).                       Additionally, Burgess

does not dispute that the district court properly calculated and

considered the Guidelines’ policy statement range of three to

nine months’ imprisonment.                Further, Burgess does not assert



                                           3
that     the    district       court      failed         to     consider    any    pertinent

sentencing factor under § 3553(a).

               Moreover,      the    district           court    sufficiently        stated   a

proper    basis      for     its   decision        to    sentence       Burgess    above    the

range    recommended         by    the    Guidelines.             The     district     court’s

comments at the revocation hearing indicate that it imposed a

sentence above the advisory policy statement range as a result

of Burgess’ repeated breaches of trust following instances of

leniency.        See       USSG    Ch.   7,   Pt.        A,     intro    cmt.   3(b)    (“[A]t

revocation the court should sanction primarily the defendant’s

breach of trust.”); see also Crudup, 461 F.3d at 440 (affirming

the     imposition      of    the    statutory           maximum        sentence   when     the

appellant      had    repeatedly         violated        numerous       conditions     of   his

supervised      release).           Based     on    the       broad     discretion     that   a

district court has to revoke a term of supervised release and

impose a prison term up to and including the statutory maximum,

Burgess’ sentence is not unreasonable.                          Therefore, we find that

Burgess’ sentence is not plainly unreasonable.                             See Crudup, 461

F.3d at 438-39.

               Accordingly, we affirm the district court’s judgment

revoking Burgess’ supervised release and imposing a twenty-four

month prison term.             We dispense with oral argument because the

facts    and    legal      contentions        are       adequately       presented     in   the



                                               4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5